DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/22/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inohiza (20190200281) in view of Das (20140173447) and Jang (20170149873).
As to claim 1, Inohiza (Figs. 1-15) discloses a display apparatus (wireless mirroring system includes displays of source and sink devices [0027,0029-0031]) comprising: 
a memory (each device includes a storage unit 201 [0041,0051]); 
a display (each device includes a display screen to be mirrored between devices [0030,0031,0051]); 

a controller configured to execute a screen mirroring service with the source device (each source and sink device includes a processor which performs screen mirroring [0029,0042,0043,0051]), 
wherein the controller is configured to: 
receive a start command of the screen mirroring service from a user (user is presented a list of devices to mirror with on display 501 after a search and user makes a selection [0070,0072]), and control the display to display the source device (upon selection the source display is mirrored to the sink display using WiFi Direct [0030,0031]); 
receive a selection of the device (user is presented a list of devices to mirror on display 501 after a search and user makes a selection [0070,0072]), and perform a Wi-Fi Direct connection with the source device (a Wifi Direct connection, Miracast, or WiDi connection is formed between the source device 101 and sink device 102 [0027,0033,0038,0043,0044]); and
control the display to mirror a screen of the selected source device (upon selection the source display is mirrored to the sink display using WiFi Direct [0030,0031]).
 Inohiza does not expressly disclose the source device connected to a cloud account; or performing the connection based on first Wi-Fi Direct configuration information stored in the memory and second Wi-Fi Direct configuration information obtained from the server.
Das (Figs. 1-15) discloses the source device connected to a cloud account (each device is connected to a cloud server component providing peer tables [0023,0036,0037,0054]); and 
performing the connection based on first Wi-Fi Direct configuration information stored in the memory and second Wi-Fi Direct configuration information obtained from the server 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have connected to a cloud account as taught by Das in the system of Inohiza. The suggestion/motivation would have been to allow mapping multiple devices to share account/profile/device data between them in synch [0037].
Inohiza in view of Das does not explicitly disclose selection of the source device, and perform the connection after receiving the selection of the source device.
Jang (Figs. 6-13, 22-24, 36-43) discloses selection of the source device, and perform the connection after receiving the selection of the source device (a pairing device list is stored in a cloud server where user selects a source or sink device to share display or content with and after the device is selected the pairing information is used to create a direct connection between devices which is then used to transmit and receive content including screen sharing [0116,0265,0270,0272,0273,0288,0289,0291,0340-0343,0435]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have allowed device selection and pairing as taught by Jang in the system of Inohiza as modified by Das. The suggestion/motivation would have been to allow screen viewing of the selected device to improve ease and efficiency of content sharing and interoperability [0005,0062].
As to claim 9, Inohiza (Figs. 1-15) discloses method of controlling a display apparatus (method of controlling wireless mirroring system including displays of source and sink devices [0027,0029-0031]), the method comprising: 

displaying, by the controller, a source device (upon selection the source display is mirrored to the sink display using WiFi Direct [0030,0031]); 
receiving, by the controller, a selection of the device (user is presented a list of devices to mirror on display 501 after a search and user makes a selection [0070,0072]), and performing a Wi-Fi Direct connection with the source device (a Wifi Direct connection, Miracast, or WiDi connection is formed between the source device 101 and sink device 102 [0027,0033,0038,0043,0044]); and 
controlling, by the controller, the display to mirror a screen of the source device (upon selection the source display is mirrored to the sink display using WiFi Direct [0030,0031]).
Inohiza does not expressly disclose accessing, by the controller, a cloud account through a server; or based on first Wi-Fi Direct configuration information and second Wi-Fi Direct configuration information obtained from the server.
Das (Figs. 1-15) discloses accessing, by the controller, a cloud account through a server (each device is connected to a cloud server component providing peer tables [0023,0036,0037,0054]); and 
performing the connection based on first Wi-Fi Direct configuration information and second Wi-Fi Direct configuration information obtained from the server (wireless peer-to-peer connections between devices are based on information from peer tables 207 and 221 which include device configuration profiles 205 and 219 for each device indicating MAC addresses, wifi addresses, and other device specific information [0024,0028,0038,0039]). 
Das in the system of Inohiza. The suggestion/motivation would have been to allow mapping multiple devices to share account/profile/device data between them in synch [0037].
Inohiza in view of Das does not explicitly disclose selection of the source device, and perform the connection after receiving the selection of the source device.
Jang (Figs. 6-13, 22-24, 36-43) discloses content sharing including selection of the source device, and perform the connection after receiving the selection of the source device (a pairing device list is stored in a cloud server where user selects a source or sink device to share display or content with and after the device is selected the pairing information is used to create a direct connection between devices which is then used to transmit and receive content including screen sharing [0116,0265,0270,0272,0273,0288,0289,0291,0340-0343,0435]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have allowed device selection and pairing as taught by Jang in the system of Inohiza as modified by Das. The suggestion/motivation would have been to allow screen viewing of the selected device to improve ease and efficiency of content sharing and interoperability [0005,0062].
As to claim 2, Inohiza (Figs. 1-15) discloses wherein the controller is further configured to:  perform the Wi-Fi Direct connection with the source device (a Wifi Direct connection, Miracast, or WiDi connection is formed between the source device 101 and sink device 102 [0027,0033,0038,0043,0044])
Inohiza does not expressly disclose obtain a plurality of devices connected to the cloud account from the server and control the display to display the plurality of devices.
Das (Figs. 1-15) discloses obtaining a plurality of devices connected to the cloud account from the server and control the display to display the plurality of devices (each device is connected to a cloud server component providing peer tables of possible connectable devices [0023,0036,0037,0054]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have connected to a cloud account as taught by Das in the system of Inohiza. The suggestion/motivation would have been to allow mapping multiple devices to share account/profile/device data between them in synch [0037].
Inohiza in view of Das does not explicitly disclose obtaining a plurality of source devices and connection with the selected source device input among the plurality of source devices.
Jang (Figs. 6-13, 22-24, 36-43) discloses content sharing which includes obtaining a plurality of source devices and connection with the selected source device input among the plurality of source devices (user selects from among a plurality of source/sink devices to share display or content with and after the device is selected the pairing information is used to create a direct connection between devices which is then used to transmit and receive content including screen sharing [0116,0265,0270,0272,0273,0288,0289,0291,0340-0343,0435]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have allowed device selection and pairing as taught by Jang in the system of Inohiza as modified by Das. The suggestion/motivation would have been to allow screen viewing of the selected device to improve ease and efficiency of content sharing and interoperability [0005,0062].
As to claim 4, Inohiza (Figs. 1-15) discloses performing the Wi-Fi Direct connection (a Wifi Direct connection, Miracast, or WiDi connection is formed between the source device 101 and sink device 102 [0027,0033,0038,0043,0044]).
Inohiza does not expressly disclose the controller is further configured to: generate a connection request message for the source device and transmit the connection request message to the source device through the server; and when receiving a connection select message of the source device in response to the connection request message through the server, perform the connection.
Das (Figs. 1-15) discloses generating messages for the device and transmit the messages to the device through the server (the cloud server receives requests from a first device and forwards the request to the second device [0023,0026,0036,0037,0054,0059]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have passed messages through the server as taught by Das in the system of Inohiza. The suggestion/motivation would have been to keep the multiple devices and their data synched with their account [0037].
Inohiza in view of Das does not explicitly disclose generating a connection request message for the source device; and when receiving a connection select message of the source device in response to the connection request message, perform the connection.
Jang (Figs. 6-13, 22-24, 36-43) discloses content sharing including generating a connection request message for the source device; and when receiving a connection select message of the source device in response to the connection request message, perform the connection (input authorization code is transmitted in a message, the pairing device is searched for based on the code, and a response message provides identification information [0152-0154,166-168]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have generated connection messages to perform the connection as taught by Jang in the system of Inohiza as modified by Das. The suggestion/motivation would 
As to claim 5, Inohiza (Figs. 1-15) discloses the controller is further configured to determine a peer-to-peer (P2P) operating channel based on configuration information (the P2P Wifi Direct connection mode includes changing wireless frequency channel in order to match the selected device mode or an available channel [0155,0159,0160,0166])
Inohiza does not explicitly disclose the first Wi-Fi Direct configuration information and the second Wi-Fi Direct configuration information.
Das (Figs. 1-15) discloses the first Wi-Fi Direct configuration information and the second Wi-Fi Direct configuration information (wireless peer-to-peer connections between devices are based on information from peer tables 207 and 221 which include device configuration profiles 205 and 219 for each device indicating MAC addresses, wifi addresses, and other device specific information [0024,0028,0038,0039]).
As to claim 6, Inohiza (Figs. 1-15) discloses the controller is further configured to generate a Wi-Fi Direct group by performing provision discovery and group owner negotiation (WiFi direct connectable devices are found during a discovery period and group owner GO negotiation is performed [0086]).
As to claim 7, Inohiza (Figs. 1-15) discloses control the display to display the source device capable of providing the screen mirroring service (the source display is mirrored to the sink display using WiFi Direct [0030,0031]).
Inohiza does not explicitly disclose the controller is further configured to: obtain a source device capable of providing the screen mirroring service among the plurality of source devices connected to the cloud account from the server.
Das (Figs. 1-15) discloses obtain a device among the plurality of devices connected to the cloud account from the server (each device is connected to a cloud server component providing peer tables of possible connectable devices [0023,0036,0037,0054]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have connected to a cloud account as taught by Das in the system of Inohiza. The suggestion/motivation would have been to allow mapping multiple devices to share account/profile/device data between them in synch [0037].
Inohiza in view of Das does not explicitly disclose obtaining a source device capable of providing the screen mirroring service among the plurality of source devices.
Jang (Figs. 6-13, 22-24, 36-43) discloses screen sharing including obtaining a source device capable of providing a screen sharing service among the plurality of source devices (user selects from a plurality of source/sink devices to share display or content with and after the device is selected the pairing information is used to create a direct connection between devices which is then used to transmit and receive content including screen sharing [0116,0265,0270,0272,0273,0288,0289,0291,0340-0343,0435]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have allowed screen sharing as taught by Jang in the system of Inohiza as modified by Das. The suggestion/motivation would have been to allow screen viewing of the selected device to improve ease and efficiency of content sharing and interoperability [0005,0062].
As to claim 8, Inohiza (Figs. 1-15) discloses a speaker, wherein the controller is further configured to control the speaker to output a sound being output by the source device (each device includes a speaker output unit allowing streaming of audio from source to sink [0029,0030,0049]).
claim 10, Inohiza (Figs. 1-15) discloses the performing of the Wi-Fi Direct connection comprises: perform the Wi-Fi Direct connection with the source device (a Wifi Direct connection, Miracast, or WiDi connection is formed between the source device 101 and sink device 102 [0027,0033,0038,0043,0044])
Inohiza does not expressly disclose obtaining a plurality of devices connected to the cloud account from the server and displaying the plurality of devices on the display.
Das (Figs. 1-15) discloses obtaining a plurality of source devices connected to the cloud account from the server and displaying the plurality of source devices on the display (each device is connected to a cloud server component providing peer tables of possible selectable connectable devices [0023,0036,0037,0054]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have connected to a cloud account as taught by Das in the system of Inohiza. The suggestion/motivation would have been to allow mapping multiple devices to share account/profile/device data between them in synch [0037].
Inohiza in view of Das does not explicitly disclose obtaining a plurality of source devices and connection with the selected source device input among the plurality of source devices.
Jang (Figs. 6-13, 22-24, 36-43) discloses content sharing which includes obtaining a plurality of source devices and connection with the selected source device input among the plurality of source devices (user selects from among a plurality of source/sink devices to share display or content with and after the device is selected the pairing information is used to create a direct connection between devices which is then used to transmit and receive content including screen sharing [0116,0265,0270,0272,0273,0288,0289,0291,0340-0343,0435]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have allowed device selection and pairing as taught by Jang in the Inohiza as modified by Das. The suggestion/motivation would have been to allow screen viewing of the selected device to improve ease and efficiency of content sharing and interoperability [0005,0062].
As to claim 12, Inohiza (Figs. 1-15) discloses performing the Wi-Fi Direct connection (a Wifi Direct connection, Miracast, or WiDi connection is formed between the source device 101 and sink device 102 [0027,0033,0038,0043,0044]).
Inohiza does not expressly disclose the performing of the Wi-Fi Direct connection comprises: generating a connection request message for the source device and transmit the connection request message to the source device through the server; and when receiving a connection select message of the source device in response to the connection request message through the server, performing the Wi-Fi Direct connection.
Das (Figs. 1-15) discloses generating messages for the device and transmit the messages to the device through the server (the cloud server receives requests from a first device and forwards the request to the second device [0023,0026,0036,0037,0054,0059]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have passed messages through the server as taught by Das in the system of Inohiza. The suggestion/motivation would have been to keep the multiple devices and their data synched with their account [0037].
Inohiza in view of Das does not explicitly disclose generating a connection request message for the source device; and when receiving a connection select message of the source device in response to the connection request message, perform the Wi-Fi Direct connection.
Jang (Figs. 6-13, 22-24, 36-43) discloses content sharing including generating a connection request message for the source device; and when receiving a connection select message of the source device in response to the connection request message, perform the 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have generated connection messages to perform the connection as taught by Jang in the system of Inohiza as modified by Das. The suggestion/motivation would have been to allow screen viewing of the selected device to improve ease and efficiency of content sharing and interoperability [0005,0062].
As to claim 13, Inohiza (Figs. 1-15) discloses the performing of the Wi-Fi Direct connection comprises: determining a peer-to-peer (P2P) operating channel based on configuration information (the P2P Wifi Direct connection mode includes changing wireless frequency channel in order to match the selected device mode or an available channel [0155,0159,0160,0166])
Inohiza does not explicitly disclose the first Wi-Fi Direct configuration information and the second Wi-Fi Direct configuration information.
Das (Figs. 1-15) discloses the first Wi-Fi Direct configuration information and the second Wi-Fi Direct configuration information (wireless peer-to-peer connections between devices are based on information from peer tables 207 and 221 which include device configuration profiles 205 and 219 for each device indicating MAC addresses, wifi addresses, and other device specific information [0024,0028,0038,0039]).
As to claim 14, Inohiza (Figs. 1-15) discloses the performing of the Wi-Fi Direct connection comprises: generating a Wi-Fi Direct group by performing provision discovery and group owner negotiation (WiFi direct connectable devices are found during a discovery period and group owner GO negotiation is performed [0086]).
claim 15, Inohiza (Figs. 1-15) discloses control the display to display the source device capable of providing the screen mirroring service (the source display is mirrored to the sink display using WiFi Direct [0030,0031]).
Inohiza does not explicitly disclose obtaining a source device capable of providing the screen mirroring service among the plurality of source devices connected to the cloud account from the server.
Das (Figs. 1-15) discloses obtaining a device among the plurality of devices connected to the cloud account from the server (each device is connected to a cloud server component providing peer tables of possible connectable devices [0023,0036,0037,0054]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have connected to a cloud account as taught by Das in the system of Inohiza. The suggestion/motivation would have been to allow mapping multiple devices to share account/profile/device data between them in synch [0037].
Inohiza in view of Das does not explicitly disclose obtaining a source device capable of providing the screen mirroring service among the plurality of source devices.
Jang (Figs. 6-13, 22-24, 36-43) discloses screen sharing including obtaining a source device capable of providing a screen sharing service among the plurality of source devices (user selects from a plurality of source/sink devices to share display or content with and after the device is selected the pairing information is used to create a direct connection between devices which is then used to transmit and receive content including screen sharing [0116,0265,0270,0272,0273,0288,0289,0291,0340-0343,0435]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have allowed screen sharing as taught by Jang in the system of Inohiza as modified by Das. The suggestion/motivation would have been to allow screen viewing 
As to claim 16, Inohiza (Figs. 1-15) discloses receiving, by the controller, a sound being output by the source device and outputting the sound from a speaker (each device includes a speaker output unit allowing streaming of audio from source to sink [0029,0030,0049]).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inohiza (20190200281) in view of Das (20140173447), Jang (20170149873), and Cha (20160020803).
As to claim 3, Das discloses access the cloud account using cloud account information input by the user or cloud account information previously stored in the memory (user provides cloud account credentials initially [0054]).
Inohiza in view of Das and Jang does not expressly disclose the controller is further configured to: register the first Wi-Fi Direct configuration information including a Service Set ID (SSID), a MAC address, channel information, and a password in the server.
Cha discloses registering the first Wi-Fi Direct configuration information including a Service Set ID (SSID), a MAC address, channel information, and a password in the server (server stores provisioning profile information for the Wi-Fi Direct connection including SSID, mac address, channel information, and password [0068,0069,0140]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have registered configuration information such as SSID and MAC address as taught by Cha in the system of Inohiza as modified by Das, and Jang. The suggestion/motivation would have been to gather established details for identification and connection on a network [0003,0068].
claim 11, Das discloses the accessing of the cloud account comprises: access the cloud account using cloud account information input by the user or cloud account information previously stored in the memory (user provides cloud account credentials initially [0054]).
Inohiza in view of Das and Jang does not expressly disclose the controller is further configured to: register the first Wi-Fi Direct configuration information including a Service Set ID (SSID), a MAC address, channel information, and a password in the server.
Cha discloses registering the first Wi-Fi Direct configuration information including a Service Set ID (SSID), a MAC address, channel information, and a password in the server (server stores provisioning profile information for the Wi-Fi Direct connection including SSID, mac address, channel information, and password [0068,0069,0140]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have registered configuration information such as SSID and MAC address as taught by Cha in the system of Inohiza as modified by Das, and Jang. The suggestion/motivation would have been to gather established details for identification and connection on a network [0003,0068].

Response to Arguments
Applicant's arguments with respect to newly amended independent claims 1 and 9 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628                  

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628